Title: To James Madison from John Gavino, 22 November 1803 (Abstract)
From: Gavino, John
To: Madison, James


22 November 1803, Gibraltar. No. 137. Sends his no. 136 [15 Nov.] by this vessel also. There has been no political news since then. “You will have been informed by the Honourable Secretary of the Navy the disagreeable Occurrence which took place here between Comodor Prible & some British Commanders of Ships of Warr respecting Seamen.” The British officers have written to their government. “I have now to mention a few late Circumstances which have Occurrd regarding Men from our Merchant Vessels.” Captain Corbett of the Bitterell [Bittern] impressed two men from a U.S. merchant ship. One man is said to have been born in Scotland, the other in England, and Corbett claimed “that their Laws did not alow them to forfit their allegiance.” Two Englishmen who had signed on as Americans deserted from the brig Mentor, Captain Atkins, and the ship Monsoon, Capt. [David] Nickerson, both of Boston. “They went and enterd on board the English frigate Medusa Cap: Gore, where they swore were British Subjects.” Captain Gore demanded the men’s wages from the U.S. captains, “which they refused and applied to me to know how was to act, when told him that as the Man had signd articles and by them the wages become forfited, they should not pay them referring the officers to me, which they did; when Capn: Gore sent to me on Captain Atkins affair, I told the officer would not pay them, and if attempted to detain the Vessel my orders to the Captain was to abandon her to them.” Gore replied that he would take the business to the vice-admiralty court, “to which I replied had no objection in seeing him there, where I had on a similer occasion cast Capn: Midilton of the Flora frigate, nothing more was said on the Subject.” The U.S. ships departed but returned a few days later. The captains said that when they were nearly out of Gibraltar Bay “the Medusas Boat boarded them demanding the wages, & if did not pay them to return to Port, the Capns: rather than run the risk of loosing the wind paid them.” “This day the Ship Dunegal of 74 Guns Commanded by Sir Richard Straughan pressd from on board the Brig Sophia of Baltimore Capn: Norman John Felsh who is on the shiping List calld a Native born Citizen of the U. S., but it seems he has declared on board the ship of war that he was born at Hambourgh (yet Cap: Norman tells me he believes him to be a Hanoverian) Sir Richard Straughan insists on his being an Englishman & Demands the Mans Wages, as you will see by Copy of Capn: Normans Protest inclosed.” In view of “the altercation which took place with Commodor Prible,” thinks JM should be aware of these incidents “that they may serve for your Goverment if Necessary.”
 

   
   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 4 pp.; docketed by Wagner as received 20 Jan. 1804. For enclosure, see n. 2.



   
   For the dispute between Preble and the British navy concerning deserters at Gibraltar, see Christopher McKee, Edward Preble: A Naval Biography, 1761–1807 (Annapolis, 1972), pp. 173–74, and Preble to Robert Smith, 5–17 Oct. and 23 Oct. 1803 (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:139–43, 160–62).



   
   Gavino enclosed a copy of James Norman’s protest (2 pp.; docketed by Wagner; printed ibid., 3:234–35) stating that the Sophia had left Trieste on 22 Oct. 1803 bound for Baltimore, that it was forced into Gibraltar on 21 Nov. by bad weather, and that soon after its arrival the ship was boarded by a crew from the Donegal that seized “John Felt a Citizen Mariner.”


